[Cite as State v. Robinson, 2013-Ohio-5237.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       26802

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
GLENN D. ROBINSON                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2003-01-0003

                                 DECISION AND JOURNAL ENTRY

Dated: November 27, 2013



        MOORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Glenn D. Robinson, appeals from the February 8, 2013

judgment entry of the Summit County Court of Common Pleas. We affirm.

                                                I.

        {¶2}     In State v. Robinson, 9th Dist. Summit No. 26365, 2012-Ohio-3669, ¶ 2-3,

(“Robinson III”) this Court summarized the history of this case as follows:

        In 2003, a jury found [Mr.] Robinson guilty of (1) two counts of aggravated
        murder, both with firearm specifications, (2) murder with a firearm specification,
        (3) aggravated robbery with a firearm specification, (4) having weapons under
        disability with a firearm specification, and (5) carrying a concealed weapon. [Mr.]
        Robinson later pleaded guilty to felonious assault.

        The court sentenced [Mr.] Robinson to twenty years to life for each count of
        aggravated murder, and fifteen years to life for murder. The court found these
        counts were the result of the same course of conduct and merged the offenses into
        one sentence of twenty years to life. The court also found the five firearm
        specifications were allied offenses and merged them into one mandatory three
        year sentence. [Mr.] Robinson was additionally sentenced to ten years for
        aggravated robbery, five years for weapons under disability, and six months for
        carrying a concealed weapon. The court subsequently imposed a three year
        sentence for the felonious assault, pursuant to a plea agreement. The court ordered
                                                 2


       the sentences for the firearm specifications and aggravated murder, aggravated
       robbery, and weapons under disability counts to run consecutively, making [Mr.]
       Robinson eligible for parole after 38 years.

Since his conviction, Mr. Robinson has filed three appeals with this Court: State v. Robinson,

9th Dist. Summit No. 21583, 2004-Ohio-963, (“Robinson I”), State v. Robinson, 9th Dist.

Summit No. 25795, 2011-Ohio-6065, (“Robinson II”), and Robinson III. After his third appeal,

Mr. Robinson filed three additional motions seeking to vacate/correct his alleged void sentence,

and one motion to dismiss several counts of the indictment.            The trial court denied Mr.

Robinson’s motions as untimely petitions for post-conviction relief, but agreed to waive his

obligation to pay court costs.

       {¶3}    Mr. Robinson appealed, raising eight assignments of error for our consideration.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED ABUSE OF DISCRETION AND ERRED
       TO THE PREJUDICE OF [MR. ROBINSON] WHEN IT OVERRULED HIS
       MOTION TO VACATE VOID SENTENCE BECAUSE THE TRIAL COURT
       FAILED TO IMPOSE A SENTENCE, INFORM [MR. ROBINSON] WHEN HE
       WOULD BE ELIGIBLE FOR PAROLE, OR OF HIS RIGHT TO APPEAL IN
       THE OCTOBER [] 13, 2010 JOURNAL ENTRY, IN VIOLATION OF [STATE
       V. BAKER, 119 OHIO ST.3D 197, 2008-OHIO-3330], CRIM.R. 32(A)(1),
       CRIM.R. 32(A)(2), CRIM.R. 32(B), CRIM.R. 32(C), SUP.R. 7(A).

       {¶4}    In his first assignment of error, Mr. Robinson argues that the trial court erred in its

October 13, 2010 journal entry by (1) failing to impose a sentence, (2) failing to indicate when

he would be eligible for parole, and (3) failing to inform him of his right to appeal. Based upon

the above-stated reasons, Mr. Robinson questions whether his sentence is void because the trial

court’s October 13, 2010 journal entry violated Baker, Crim.R. 32, and Sup.R. 7.

       {¶5}    The entry journalized on October 13, 2010, states, in relevant part, that:
                                               3


       The State concedes that [Mr. Robinson] has served the sentence for [felonious
       assault], as contained in Count 8 of the indictment, and cannot be re-sentenced for
       that offense and the Court so finds. Any Motions from [Mr. Robinson] regarding
       that Count are [moot].

       At [Mr. Robinson’s] request, [it is hereby ordered] that the re-sentencing hearing
       on the balance of the Counts herein is continued until October 7, 2010 at 9:00
       A.M.

Based upon the clear language of the October 13, 2010 journal entry, we conclude that this is not

a sentencing entry, and, as such, the law does not require compliance with Baker, Crim.R. 32, or

Sup.R. 7. Instead, this entry only addresses the fact that certain motions filed are moot because

Mr. Robinson already served his sentence for felonious assault. Further, in Robinson II at ¶ 6-7,

this Court explained that the trial court sentenced Mr. Robinson in the October 20, 2010 entry,

and again in the January 4, 2011 entry. Therefore, because Mr. Robinson was not sentenced in

the October 13, 2010 entry, we find his argument unpersuasive.

       {¶6}   Accordingly, Mr. Robinson’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE CONVICTION FOR FELONY MURDER MUST BE VACATED
       BECAUSE THE TRIAL COURT LACKED JURISDICTION TO TRY [MR.
       ROBINSON] ON COUNT THREE OF THE INDICTMENT AS THE COUNT
       FAILED TO CHARGE ANY MENS REA ELEMENT OF THE OFFENSE AND
       VIOLATED THE DUE PROCESS CLAUSES OF BOTH THE UNITED
       STATES AND OHIO CONSTITUTIONS.

                               ASSIGNMENT OF ERROR III

       THE CONVICTION FOR AGGRAVATED ROBBERY MUST BE VACATED
       BECAUSE THE TRIAL COURT LACKED JURISDICTION TO TRY [MR.
       ROBINSON] ON COUNT FOUR OF THE INDICTMENT AS THE COUNT
       FAILED TO CHARGE AN ELEMENT OF THE OFFENSE AND VIOLATED
       THE DUE PROCESS CLAUSES OF THE UNITED STATES AND OHIO
       CONSTITUTIONS.

                               ASSIGNMENT OF ERROR IV

       THE CONVICTION FOR HAVING WEAPONS WHILE UNDER DISABILITY
       MUST BE VACATED BECAUSE THE TRIAL COURT LACKED
                                                 4


       JURISDICTION TO TRY [MR. ROBINSON] ON COUNT FIVE OF THE
       INDICTMENT AS THE COUNT FAILED TO CHARGE AN ELEMENT OF
       THE OFFENSE AND VIOLATED THE DUE PROCESS CLAUSES OF THE
       UNITED STATES AND OHIO CONSTITUTIONS.

                                ASSIGNMENT OF ERROR V

       THE TRIAL COURT COMMITTED ABUSE OF DISCRETION AND ERRED
       TO THE PREJUDICE OF [MR. ROBINSON] WHEN IT NEGLECTED TO
       CALCULATE AND DETERMINE THE SPECIFIC NUMBER OF DAYS
       THAT [MR. ROBINSON] WAS TO BE CREDITED WITH, AND TO
       PROPERLY JOURNALIZE THAT CREDIT IN ITS JUDGMENT OF
       SENTENCE AND CONVICTION, WHICH IS ALSO PLAIN ERROR.

                                ASSIGNMENT OF ERROR VI

       THE TRIAL COURT COMMITTED ABUSE OF DISCRETION AND ERRED
       TO THE PREJUDICE OF [MR. ROBINSON] WHEN IT IMPOSED A
       DEFINITE TERM OF TEN YEARS, WHICH IS A PRISON TERM BEING
       MANDATORY, PURSUANT TO [R.C.] 2929.13(F)(6), FOR PUNISHMENT
       OF THE CRIME OF AGGRAVATED ROBBERY, IN VIOLATION OF [R.C.]
       2941.11. (EMPHASIS OMITTED.)

                               ASSIGNMENT OF ERROR VII

       THE TRIAL COURT COMMITTED ABUSE OF DISCRETION AND ERRED
       TO THE PREJUDICE OF [MR. ROBINSON] WHEN IT IMPOSED A
       SENTENCE ON A MISDEMEANOR WHICH EXCEEDS 180 DAYS IN
       VIOLATION OF R.C. 2929.24(A)(1).

                               ASSIGNMENT OF ERROR VIII

       [MR.] ROBINSON WAS DENIED A FAIR TRIAL BY THE CUMULATIVE
       EFFECT OF THE NUMEROUS ERRORS IN THIS TRIAL.

       {¶7}    In his remaining assignments of error, Mr. Robinson asserts arguments that could

have been raised in Robinson I, and are therefore barred by the doctrine of res judicata.

       {¶8}    “A determination of whether the doctrine of res judicata bars an action is a

question of law which this Court reviews de novo.” Brott v. Green, 9th Dist. Summit No. 21209,

2003-Ohio-1592, ¶ 11, citing Davis v. Coventry Twp. Bd. of Zoning Appeals, 9th Dist. Summit

No. 20085, 2001 WL 123464 (Feb. 14, 2001); Payne v. Cartee, 111 Ohio App.3d 580, 586-587
                                                 5


(4th Dist.1996). When reviewing a matter de novo, this court does not give deference to the trial

court's decision. State v. Stallings, 150 Ohio App.3d 5, 2002-Ohio-5942, ¶ 6 (9th Dist.).

       {¶9}    In State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus, the

Supreme Court of Ohio set forth the parameters of the doctrine of res judicata, stating:

       Under the doctrine of res judicata, a final judgment of conviction bars a convicted
       defendant who was represented by counsel from raising and litigating in any
       proceeding except an appeal from that judgment, any defense or any claimed lack
       of due process that was raised or could have been raised by the defendant at the
       trial, which resulted in that judgment of conviction, or on an appeal from that
       judgment.

(Emphasis added.) Further, this Court has recognized that, by the plain language of Perry, “the

doctrine of res judicata is directed at procedurally barring convicted defendants from relitigating

matters which were, or could have been, litigated on direct appeal.” State v. Widman, 9th Dist.

Lorain No. 00CA007681, 2001 WL 519493, *1 (May 16, 2001).

       {¶10} In the present matter, Mr. Robinson exercised his right to directly appeal in 2003.

See generally Robinson I. In Robinson I at ¶ 7, 26, Mr. Robinson raised two assignments of

error in which he argued that (1) his conviction for aggravated robbery was against the

sufficiency and manifest weight of the evidence, and (2) the trial court erred in denying his pre-

sentence motion to withdraw his guilty plea for felonious assault. This Court affirmed, in part,

and reversed, in part, upholding Mr. Robinson’s conviction for aggravated robbery. Id. at ¶ 40.

As Mr. Robinson did not raise any issues with regard to his conviction for felony murder, the

indictment, jail-time credit, sentencing matters, or cumulative effects of alleged errors impacting

his right to a fair trial in Robinson I, he is now barred from raising these issues in a subsequent

appeal. See Widman, at *1.

       {¶11} Alternatively, to the extent that the matters Mr. Robinson sought to raise would be

appropriate for post-conviction relief, his petition was untimely.
                                                 6


       {¶12} Accordingly, Mr. Robinson’s second, third, fourth, fifth, sixth, seventh, and

eighth assignments of error are overruled.



                                                III.

       {¶13} In overruling Mr. Robinson’s eight assignments of error, the judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT


BELFANCE, J.
CONCURS.
                                                 7


CARR, J.
CONCURRING IN JUDGMENT ONLY.

       {¶14} I concur in judgment only in the majority opinion. Although I would also affirm,

I would do so based on the same rationale used by the trial court, namely that Robinson’s various

challenges to his convictions constituted an untimely petition for post-conviction relief.


APPEARANCES:

GLENN D. ROBINSON, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.